Case 1:18-cv-05680-LDH-SJB Document 55 Filed 01/31/20 Page 1 of 1 PageID #: 478

KAPLAN HECKER & FINK LLP                                                             350 Fifth Avenue
                                                                                            Suite 7110
                                                                                  New York, NY 10118
Direct Dial: 212-763-0884                                                             (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                          www.kaplanhecker.com

                                                                                   January 31, 2020
 By CM/ECF

 The Chambers of the Honorable Judge LaShann DeArcy Hall
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

 Dear Judge DeArcy Hall,

         On behalf of Defendant Moira Donegan, we write to respond briefly to Plaintiff Stephen
 Elliott’s letter to the Court this evening (ECF 54).

         Unlike Plaintiff, we think Your Honor’s January 29 Order was clear and do not perceive
 any ambiguity in the Court’s statement that oral argument will be “on the issue of Plaintiff’s
 status as a limited-purpose public figure.” Indeed, the January 29 Order makes no mention of the
 issues of actual malice or CDA immunity.

      Nevertheless, as Plaintiff indicated, we are available for a telephonic conference on
 Monday afternoon to discuss this issue further if the Court believes that such a call is warranted.

                                                      Respectfully Submitted,


                                                      Roberta A. Kaplan, Esq.
                                                      Kaplan Hecker & Fink LLP

                                                      Counsel for Defendant Moira Donegan
